NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

BENNETT MARINE, INC.,
Plaimfiff-Cross Appellant,

V.

LENCO MARINE, INC. AND
RICHARD DEVITO, JR.,
Defendants-Appellants,

AND

RINKER BOAT COMPANY AND'
/` KIM SLOCUM,
Defendants.

2012-1336, -1354

Appeals from the United States District Court for the
Southern District of Florida in case n0. 04-€\7-60326,
Judge Kenneth A. Marra.

ON MOTION

ORDER

LENCO MARINE V. BENNETT MARINE 2

Lenc0 Marine, Inc. and Richard De Vito, Jr. move for
a QO-day extension of tiine, until September 17, 2012, to
Hle their initial brief.

Upon consideration thereof,
IT IS ORDERED THAT:

The motion is granted.

FOR THE COURT

   /s/ Jan Horbalyj
Date J an Horbaly
C]erk

cc: Eric C. Christu, Esq.
James A. Gale, Esq.

321

F|LED
. . oun'roFAl=\=eAisFun
USr%EFenEnALc¢acurr

HAY 24 2012

JAN HURBALY
CLEHK